IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,336-01


                        EX PARTE DAVID NOE SANCHEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 11-CRD-30-A IN THE 229TH DISTRICT COURT
                              FROM DUVAL COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of injury to a child and sentenced to forty-five years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On June 12, 2020, the trial court scheduled a hearing to be held on June 18, 2020. The record

contains no order designating issues, so the district clerk properly forwarded this application to this

Court under Texas Rule of Appellate Procedure 73.4(b)(5). However, the application was forwarded

before the trial court made findings of fact and conclusions of law. We remand this application to

the trial court to complete its evidentiary investigation and make findings of fact and conclusions of

law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish